        Case 9:19-cv-00048-DLC Document 15 Filed 04/24/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 AMERICAN HALLMARK                                   CV 19–48–M–DLC
 INSURANCE COMPANY OF TEXAS,

                     Plaintiff,                            ORDER

        vs.

 WESTERN BUILDING CENTER, INC.,
 a Montana corporation, JEREMIAH
 HARTLE and KAREN HARTLE,
 husband and wife, individually and on
 behalf of their minor children,

                     Defendants.


      Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 14),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees. All deadlines are VACATED

and any pending motions are DENIED as moot.

      DATED this 24th day of April, 2020.
